Citation Nr: 0216872	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  98-19 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Mother



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service in the Air Force from August 
1962 to July 1983, including duty in Vietnam; the veteran 
died in February 1997.  The appellant is the veteran's 
widow.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana which denied service 
connection for the cause of the veteran's death, claimed as 
due to Agent Orange exposure.

By memorandum dated in November 2002, the Board ruled 
favorably on the appellant's motion to advance this case on 
the docket because of severe financial hardship.  See 
38 C.F.R. § 20.900(c).

The August 1998 rating decision also included a denial of 
entitlement to Dependents Educational Assistance under 38 
U.S.C. Chapter 35.  There has been no express disagreement 
with that action.  Accordingly, this issue is not before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  The official death certificate shows that the veteran 
died in February 1997, at the age of 52.  The immediate 
cause of death was pulmonary edema of two weeks' duration 
due to, or as a consequence of, metastatic lung carcinoma of 
six months' duration.  The other significant condition 
listed as contributing to the cause of death but not 
resulting in the underlying cause was tobacco.  No autopsy 
was performed.

3.  At the time of the veteran's death he was not service-
connected for any disability.

4.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange.

5.  The medical evidence shows that the veteran's cancer did 
not originate in the lungs, bronchus, larynx or trachea, but 
that it was a primary skin cancer that metastasized to the 
lungs.

6.  Baso-squamous carcinoma is not recognized by VA as 
associated with exposure to herbicides.

7.  Baso-squamous carcinoma was not manifested during 
service or within one year of separation from service, and 
is not shown to be causally or etiologically related to any 
incident of service.

8.  The veteran's cause of death is not causally or 
etiologically related to any incident of service, including 
exposure to Agent Orange.

9.  The appellant has not submitted competent evidence to 
establish a nexus between any in-service Agent Orange 
exposure and the onset of the disorders that caused the 
veteran's death.


CONCLUSION OF LAW

The veteran's fatal baso-squamous carcinoma was not incurred 
as a result of any incident of service, including exposure 
to herbicides.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, and 
5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  After a thorough 
review of the evidence of record, the Board finds that the 
veteran's death was not caused by any incident of his 
service, including exposure to herbicides.

I.  Cause of death claim.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6).  Regulations provide a list of diseases that 
are considered to be associated with herbicide exposure for 
purposes of presumptive service connection.  The following 
diseases shall be service connected if the veteran was 
exposed to an herbicide agent during active service, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. 
§ 3.307(d) are satisfied: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, porphyria cutanea tarda, soft-tissue 
sarcoma, multiple myeloma, and certain respiratory cancers.  
Where chloracne or other acneform disease consistent with 
chloracne or porphyria cutanea tarda becomes manifest to a 
compensable degree within one year of the last date on which 
the veteran was exposed to an herbicide agent during active 
service; where respiratory cancer becomes manifest to a 
compensable degree within thirty years of the last date on 
which the veteran was exposed to an herbicide agent during 
active service; and where Hodgkin's disease, non-Hodgkin's 
lymphoma, soft-tissue sarcoma, or multiple myeloma becomes 
manifest to a compensable degree any time after service, 
service incurrence will be presumed.  In addition, service 
connection is warranted for acute and subacute peripheral 
neuropathy that manifests itself to a degree of 10 percent 
at or within a year after the date of the last exposure to 
an herbicide agent and prostate cancer that manifests itself 
to a degree of 10 percent at any time after exposure.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341 (1994).

The appellant contends that the veteran died of a cancer 
that was either directly related to service, in that it was 
diagnosed and treated in 1983, or, in the alternative, that 
the veteran died of a cancer that was caused by his exposure 
to Agent Orange in Vietnam.

The veteran died in February 1997, at the age of 52.  The 
immediate cause of death as listed on the death certificate 
was pulmonary edema of two weeks' duration due to, or as a 
consequence of, metastatic lung carcinoma of six months' 
duration.  On the death certificate, tobacco was listed as a 
significant condition contributing to the cause of the 
veteran's death.  An autopsy was not performed.  At the time 
of the veteran's death, service connection was not in effect 
for any medical condition.

Review of the medical evidence of record reveals that the 
veteran was treated for a large wound of the occiput area of 
the scalp in May 1995; the September 1998 letter from the 
veteran's treating physician at the time indicates that the 
wound was biopsied and diagnosed as a basal squamous 
carcinoma.  The doctor went on to state that, to the best of 
his knowledge, "this was the etiology of the primary tumor."  
The doctor further stated that the subsequent second lesion 
was removed in June of 1996, and also proved to be a basal 
cell carcinoma.  He noted that frequently, when a mixed 
basal and squamous carcinoma primary tumor metastasizes, it 
will do so as the squamous component.  Finally, the doctor 
noted that the veteran had a history of exposure to 
defoliants in Vietnam and he opined that it was his feeling 
that "chronic exposure to skin active chemicals can be a 
source of damage to the skin which could eventually prove to 
cause malignant changes."  The Board notes that the award of 
benefits may not be predicated on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; see Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim not well-grounded where only evidence supporting the 
claim was a letter from a physician indicating that 
veteran's death "may or may not" have been averted if 
medical personnel could have effectively intubated the 
veteran; such evidence held to be speculative); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).

In May 1995, the veteran completed a medical form concerning 
his past history for his doctor; he denied seeing another 
physician regularly and he denied having any serious or 
chronic illnesses.  A June 1996 letter from the chief of 
surgical oncology at the LSU Medical School states that the 
veteran's past medical history was significant for "a 
pseudocyst drainage procedure in 1983."  This doctor also 
stated that the squamous portion of the veteran's baso-
squamous tumor had apparently become predominant and 
metastasized.  

A chest x-ray performed in June 1996 revealed aerated lungs 
with no active infiltrate or atelectasis.  Mild areas of 
fibrosis were seen at each lung base.  There was nothing to 
indicate hilar or parenchymal nodules.  A December 1996 
chest x-ray revealed bilateral multiple pulmonary nodules 
ranging from one to three centimeters in diameter with a 
moderate to large size right pleural effusion.  "The 
findings are consistent with metastatic disease."  

Medical records from the Meadowcrest Hospital, dated in late 
January 1997, indicate that the day after the veteran was 
admitted, he was thought to be suffering from "widespread 
lung cancer"; the clinical impression on January 25, 1997 
was "metastatic lung cancer to the brain with focal 
seizures."  However, four days later, it was noted that the 
veteran had "obvious metastatic carcinoma" and that the 
veteran's past history was significant for known carcinoma 
of the scalp.  On January 29, 1997, the diagnostic 
impression was "metastatic carcinoma to the lung and 
possible brain."  The veteran died shortly thereafter.

The appellant has submitted an opinion from the veteran's 
treating primary care physician, an internist.  This 
physician wrote, in August 1999, that the "veteran died of 
primary lung cancer."

An undated written statement from the chief of the 
Hematology/Oncology Service at the VA Medical Center in New 
Orleans indicates that after reviewing the veteran's medical 
records, the oncologist opined that the veteran did not 
suffer from lung cancer, rather "he had skin cancer that 
metastasized to the lungs."  The oncologist stated that the 
pattern of lung involvement was "consistent with metastasis 
rather than a primary of the lung."

Another medical opinion on this point exists, but the 
appellant's representative chose to not submit it into 
evidence because "it is detrimental to the claim.  It 
doesn't support the claim."  See RO Hearing Transcript p. 4.

The appellant testified at her August 1999 personal hearing 
conducted at the RO that the veteran was treated post-
service in 1983 for cysts in the chest that were spreading; 
she said that the veteran underwent surgery for these cysts 
and that this was cancer.  See RO Hearing Transcript pp. 1-
2.  She further testified that a doctor told her at that 
time that it was cancer and that it had spread to the 
pancreas area.  She said that the doctor would not be more 
specific and that she had been unsuccessful in her attempts 
to get the associated medical records because the hospital 
had closed.  See RO Hearing Transcript pp. 2-4.  The 
appellant provided similar testimony at her May 2000 Travel 
Board hearing.

The appellant's claim for service connection for the cause 
of the veteran's death, claimed as due to Agent Orange 
exposure, must be denied on two grounds.  First, the 
evidence of record indicates that the veteran did not suffer 
from lung cancer but baso-squamous carcinoma and baso-
squamous carcinoma is not one of the presumptive diseases 
recognized as attributable to Agent Orange under the 
applicable regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  

The Board initially notes that the written statements of the 
appellant and the veteran's representative that the 
veteran's terminal disease process was causally connected to 
lung cancer are not probative as there is no evidence in the 
record that the appellant or her representative have any 
medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  While one treating doctor has 
stated that the veteran did suffer from a primary lung 
cancer, another treating doctor and a VA oncologist have 
stated that the primary was a baso-squamous carcinoma that 
metastasized to the lungs.  Moreover, the terminal medical 
records reflect no definitive finding diagnostic of lung 
cancer; all the pathology reports of record reflect a 
diagnosis of baso-squamous carcinoma.  Radiographic results 
also show that lung findings were not made until December 
1996, and the radiologist said that the findings were 
consistent with metastatic disease; the oncologist concurs 
with that conclusion.  Finally, the death certificate lists 
metastatic lung carcinoma of six months' duration- a finding 
that is consistent with the medical evidence of record.

The Board finds that the August 1999 opinion of the 
veteran's primary care physician that the veteran did suffer 
from a primary lung cancer, when weighed against the opinion 
of the VA oncologist, the surgical pathology and radiology 
reports and the September 1998 private physician opinion, 
does not place the evidence in equipoise.  See generally, 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Winsett 
v. West, 11 Vet. App. 420, 425 (1998) (the United States 
Court of Appeals for Veterans Claims has expressly declined 
to adopt a "treating physician rule" which would afford 
greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician).

Therefore, as a matter of law, the appellant cannot receive 
the benefit of a rebuttable presumption that the veteran's 
skin cancer as caused by his exposure to Agent Orange.  To 
the extent the law is dispositive of an issue on appeal, the 
claim lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 
427, 430 (1994).

Second, the record on appeal does not show that the 
veteran's baso-squamous carcinoma was incurred in service.  
Review of the service medical records does not reveal any 
finding relating to skin lesions or to baso-squamous 
carcinoma.  Nor was any lung abnormality clinically shown.  
Chest x-rays were performed in April 1967, December 1970, 
and May 1975, and were all within normal limits.  The report 
of a chest x-ray performed in June 1982 refers to a 
comparison study of May 1982, and states that there were no 
significant radiographic changes.  The service medical 
records indicate that the veteran was treated for upper 
respiratory infections on several occasions in the late 
1970s and early 1980s, but there is no indication that these 
episodes were other than acute and transitory.  The first 
clinical evidence of the existence of the fatal baso-
squamous carcinoma occurred in 1995, many years after the 
veteran's separation from service.

Therefore, the Board finds that there is no interpretation 
or construction of the medical evidence of record which 
establishes or suggests that there is any etiologic 
connection between the veteran's presumed exposure to Agent 
Orange, or any other herbicide agent, while he was in 
Vietnam and his subsequent development of baso-squamous 
carcinoma with lung metastases.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  Once again, the appellant's 
assertions of a causal link, standing alone, without the 
support of competent medical evidence, are not probative of 
a causal link because the appellant, as a lay person, is not 
competent to offer medical opinions.  See Moray v. Brown, 5 
Vet. App. 211 (1993).  It has also been asserted that the 
fatal cancer dated back to 1983.  In this regard it is noted 
that (1) there is no medical evidence establishing that the 
appellant was diagnosed with any cancer before 1995, and (2) 
there is no medical evidence indicating that the pseudocyst 
drainage performed in 1983 was in any way linked to the 
veteran's subsequent incurrence of baso-squamous carcinoma.  

Given that the veteran did not die of a disability subject 
to the presumptive provisions regarding exposure to Agent 
Orange or other herbicide agents, and because baso-squamous 
carcinoma was not manifested to a compensable degree within 
one year following the veteran's discharge from military 
service, service connection for the cause of the veteran's 
death due to metastatic baso-squamous carcinoma is not 
warranted.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, including as a result of herbicide exposure.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and 
information necessary to substantiate his/her claim and 
inform him/her whether s/he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate her claim by means of the 
discussions in the November 1998 Statement of the Case 
(SOC), the November 1999, December 2001, January 2002, and 
April 2002 Supplemental Statements of the Case (SSOC) and 
the October 2000 Board decision and remand.  She was 
informed by these documents that the evidence of record 
indicated that the primary tumor was not a lung tumor, that 
the baso-squamous carcinoma was not an Agent Orange 
presumptive disease and that the baso-squamous carcinoma was 
not manifested in service or within one year of service.  
Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the appellant was 
afforded a personal hearing and a Travel Board hearing.  The 
RO obtained a VA medical opinion.  In addition, the 
appellant was informed about the provisions of the VCAA in a 
letter sent by the RO in January 2002, as well as in the 
SSOC issued in December 2001.  The appellant identified 
pertinent information dating to 1983 in her hearing 
testimony, but was unable to produce the medical records 
from JoEllen Smith Hospital because it closed.  Therefore, 
there is no indication that additional relevant medical 
records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the cause of death claim at 
issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation, the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
her right to submit evidence.  It would not breach her 
rights under VCAA and/or the implementing regulations for 
the Board to proceed to review the appeal.  Furthermore, 
neither the appellant nor her representative has asserted 
that the case requires further development or action under 
VCAA or the implementing regulations.


ORDER

Service connection for the cause of the veteran's death, 
including due to exposure to herbicides, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

